NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/28/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 06/28/2022, claims 2 and 5 were cancelled, and claims 1, 8, and 16 were amended.  Claims 1, 3, 4, and 6-20, as filed on 06/28/2022, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022, 04/08/2022, and 04/14/2022 was filed after the mailing date of the Non-Final Rejection on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,589,163 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The objections to the abstract of the disclosure have been obviated in view of applicant’s amendments and arguments filed 06/28/2022.  The specification objections have been in part obviated in view of applicant’s amendments and arguments filed 06/28/2022, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 06/28/2022, see below.  The nonstatutory double patenting rejections of claims 1 and 3-19 were withdrawn in view of applicant’s terminal disclaimer filed on 06/28/2022, see above.  The rejections of claims 1 and 3-19 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 06/28/2022.  The rejection of claim 20 under 35 U.S.C. § 103 was withdrawn in view of applicant’s amendments and arguments filed 06/28/2022.
Claims 1, 3, 4, 6, 7, and 14-20, as filed on 06/28/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Obert Chu (Registration Number 52,744) on 08/03/2022.

The application has been amended as follows:
In the specification, as originally filed, paragraph 00142, line 6, “Bluetooth” has been replaced with --- BLUETOOTH ---.
In claim 1, line 16, “in the event the sensor data is not within a specification” has been replaced with --- in an event the sensor data is not within the specification ---.

In claim 3, lines 1-2, “wherein the tension generating device includes a motor and wherein the sensor monitors at least one of the following” has been replaced with --- wherein the sensor monitors at least one of the following ---.

In claim 6, lines 2-4, “a cable coupled to the tension generating device; and the sensor monitors at least one of the following: cable tension, cable speed, cable position, and cable acceleration” has been replaced with --- the sensor monitors at least one of the following: cable tension, cable speed, cable position, and cable acceleration ---.

Claims 8-13 and 21 have been cancelled.

In claim 15, lines 2-3, “a cable is coupled to the tension generating device; and the error stop mode disables all power to any device driving the cable” has been replaced with --- the error stop mode disables all power to any device driving the first cable and the second cable ---.

In claim 17, lines 2-3, “a cable is coupled to the tension generating device; and the error stop mode reduces tension on the cable” has been replaced with --- the error stop mode reduces tension on the first cable and the second cable ---.

In claim 18, lines 2-3, “a cable is coupled to the tension generating device; and the error stop mode reduces cable retraction speed” has been replaced with --- the error stop mode reduces cable retraction speed of the first cable and the second cable ---.

In claim 20, lines 2-4, “a cable is coupled to the tension generating device; and the arm cable assist feature comprises using the cable providing tension for exercise to be routed to support an arm's weight when a translatable arm mount is unlocked” has been replaced with --- the arm cable assist feature comprises: using the first cable providing tension for exercise to be routed to support a first weight of the first arm when a first translatable arm mount coupled to the first arm is unlocked; or using the second cable providing tension for exercise to be routed to support a second weight of the second arm when a second translatable arm mount coupled to the second arm is unlocked ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Zhu (US 2012/0053014); Bird (US 2014/0038777)) fails to teach or render obvious a method in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the spool assembly includes two spools, wherein the two spools includes a front spool and a rear spool, wherein the front spool is coupled to a first arm via a first cable, wherein the rear spool is coupled to a second arm via a second cable, and wherein the sensor monitors motor speed, a first speed of the front spool, and a second speed of the rear spool; determining whether the motor speed is equal to a sum of the first speed and the second speed; and in response to a determination that the motor speed is not equal to the sum of the first speed and the second speed, determining that the sensor data is not within the specification (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784